                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   HOMER DANIEL and CHARLES
                                       STUCKER, individually and on behalf of
                                  11   themselves and a class of similarly situated         No. 20-04415 WHA
                                       individuals,
                                  12
Northern District of California




                                                      Plaintiffs,
 United States District Court




                                  13                                                        ORDER DENYING MOTION TO
                                               v.                                           EXTEND DEADLINE
                                  14
                                       ATLAS FIELD SERVICES, LLC, a Texas
                                  15   Limited Liability Company, and CRAIG
                                       TAYLOR, and DOES 1–20,
                                  16
                                                      Defendants.
                                  17

                                  18
                                  19                                         INTRODUCTION
                                  20        In this wage-and-hour putative class action, plaintiffs move to extend the deadline to file
                                  21   a motion for class certification. Defendants have filed an opposition with declarations and
                                  22   exhibits refuting plaintiffs’ proffered reason. Plaintiffs have not shown good cause for the
                                  23   postponement. Therefore, the motion is DENIED.
                                  24                                           STATEMENT
                                  25        Plaintiffs Homer Daniel and Charles Stucker worked for defendants through October
                                  26   2019 and March 2020, respectively, as “consulting utility forester[s], performing assessments
                                  27   of trees and vegetation around powerlines and fire risk analysis” (Dkt. No. 11 at ¶¶ 12, 13). In
                                  28   August 2020, plaintiffs filed a first amended complaint against their former employers, Atlas
                                   1   Field Services, LLC, and Craig Taylor, in his alleged role as a managing member of defendant

                                   2   LLC. Briefly, plaintiffs allege that defendants failed to pay plaintiffs contractual wages owed;

                                   3   overtime wages owed; minimum wages owed; failed to provide meal periods or compensation

                                   4   in lieu thereof; failed to provide rest periods or compensation in lieu thereof; and failed to

                                   5   reimburse plaintiffs for necessary business expenditures. Plaintiffs bring claims under the Fair

                                   6   Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq., and various provisions of California’s

                                   7   Labor Code. In addition, plaintiff Daniel seeks to represent a class of “All non-exempt persons

                                   8   who are or have been employed by Defendants at any time in California within four (4) years

                                   9   of the filing” of the original complaint (Dkt. No. 11 at ¶ 36).

                                  10           On September 16, 2020, the parties stipulated to continue the initial case management

                                  11   conference until December 3, 2020 to allow themselves to complete the Rule 26(f) conference.

                                  12   An order granted the stipulation. After the case management conference on December 3, 2020,
Northern District of California
 United States District Court




                                  13   the case management order set the deadline for filing a motion for class certification as May 6,

                                  14   2021.

                                  15           On April 30, 2021, six days before the deadline, plaintiffs filed the instant motion to

                                  16   continue the May 6 deadline. Defendants timely filed an opposition.

                                  17                                               ANALYSIS

                                  18           Under Civil Local Rule 6-1, an order is required to change a deadline previously fixed by

                                  19   order. Under Civil Local Rule 6-3, a motion to change such a deadline must be accompanied

                                  20   by a declaration that, inter alia, “Sets forth with particularity, the reasons for the requested

                                  21   enlargement,” and “Identifies the substantial harm or prejudice that would occur if the Court

                                  22   did not change the time.”

                                  23           Moreover, the December 2020 case management order admonished the parties that “No

                                  24   continuance (even if stipulated) shall be granted on the ground of incomplete preparation

                                  25   without competent and detailed declarations setting forth good cause” (Dkt. No. 23 at ¶14).

                                  26           First, plaintiffs fail to show good cause. An associate assigned to this case went on

                                  27   family leave from August to October 2020. After returning from family leave, in late October,

                                  28   counsel attempted to propound discovery by way of the postal service but failed. Apparently, a
                                                                                         2
                                   1   shipping “label was created but never delivered” (id. at ¶ 4). The associate left the firm in late

                                   2   January or early February. Plaintiffs did not properly propound the discovery until April 16,

                                   3   more than five months after initialing attempting to propound the discovery, and two and a half

                                   4   months after the associate left the firm.

                                   5         Defendants, however, have attached copies of emails to their declaration showing that

                                   6   throughout November–January, the associate and always at least one other lawyer, including,

                                   7   at times, counsel who makes the instant motion, were actively involved in this case and

                                   8   communicating with defense counsel. Yet at no time did plaintiffs’ counsel inquire about the

                                   9   discovery, which was supposed to have been propounded in late October. Even after the

                                  10   associate left the firm at the end of January, there was no follow-up on the discovery until mid-

                                  11   April. Far from showing good cause for the delay in propounding discovery, the record shows

                                  12   plaintiffs’ counsel failed to exercise due diligence.
Northern District of California
 United States District Court




                                  13         Second, plaintiffs fail to show substantial harm or prejudice. The only harm that will

                                  14   occur if the deadline for a class certification motion is not extended is that plaintiffs will not be

                                  15   able to prosecute this action on behalf of the class. Plaintiffs’ individual claims against

                                  16   defendants are unaffected. The rights of the class members against the defendants are also

                                  17   unaffected because anyone of the class members but plaintiffs could bring an action for the

                                  18   same claims on behalf of the same class.

                                  19                                               CONCLUSION

                                  20         Therefore, the motion to continue the deadline to move for class certification is DENIED.

                                  21   Plaintiffs must prosecute this action on an individual basis.

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: May 6, 2021

                                  25

                                  26
                                                                                                WILLIAM ALSUP
                                  27                                                            UNITED STATES DISTRICT JUDGE
                                  28
                                                                                        3
